           Case 8:20-bk-00966-MGW           Doc 7    Filed 02/06/20    Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



IN RE:                                                     CASE NO: 8:20-bk-00966-MGW
                                                           CHAPTER 13
Angela Patricia Cox,

                             Debtor.
                                              /


                               CERTIFICATE OF MAILING

I hereby certify that a true and correct copy of the FIFTH AMENDED ADMINISTRATIVE

ORDER PRESCRIBING PROCEDURES FOR CHAPTER 13 CASES (Doc 4) has been served on

the Debtor, Angela Patricia Cox, via U.S. first class mail at 528 Orange Cosmos Blvd.,

Davenport, FL 33937 and via email at marcc@handyairorlando.com this 6th day of February,

2020.

                                            LAW OFFICE OF PAUL A. KRASKER, P.A.
                                            Attorneys for Debtor
                                            1615 Forum Place, 5th Floor
                                            West Palm Beach, Florida 33401
                                            Phone (561) 328-2291
                                            Fax (561) 515-3904

                                            BY:      /s/ Jeffrey S. Hochfelsen
                                                    JEFFREY S. HOCHFELSEN
                                                    Florida Bar Number: 866709
